PER CURIAM.
The appellant was adjudicated delinquent on charges of burglary and second-degree grand theft. We reverse because we conclude that the State’s proof that (1) the juvenile was found sitting in a vehicle parked some 75 to 100 yards from the premises which had been recently burglarized and (2) the locked trunk of the vehicle which was neither owned nor under the control of the juvenile contained property stolen from the burglarized premises is manifestly insufficient to sustain the adjudication. See Davis v. State, 436 So.2d 196 (Fla. 4th DCA 1983), rev. denied, 444 So.2d 418 (Fla.1984); Gains v. State, 417 So.2d 719 (Fla. 1st DCA 1982); A.Y.G. v. State, 414 So.2d 1158 (Fla. 3d DCA 1982); Lockett v. State, 262 So.2d 253 (Fla. 4th DCA 1972).
Reversed with directions to discharge the appellant.